
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1432
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2010
			Mr. Heinrich
			 submitted the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Honoring the State of New Mexico on the
		  passage of the Hispanic Education Act.
	
	
		Whereas Hispanic culture has significantly impacted the
			 State of New Mexico’s history and made it what it is today;
		Whereas 56 percent of the student population in New Mexico
			 is Hispanic;
		Whereas nearly half of Hispanic students in New Mexico do
			 not graduate from high school;
		Whereas nationally, only 57 percent of Hispanics age 25
			 and older graduate high school compared to 85 percent of non-Hispanics;
		Whereas 40 percent of Hispanics age 25 and older in New
			 Mexico have not completed high school, compared to 14 percent of
			 non-Hispanics;
		Whereas only 43 percent of Hispanic students graduate
			 high school at or above proficiency in reading;
		Whereas only 25 percent of Hispanic students graduate
			 high school at or above proficiency in mathematics;
		Whereas to address these education disparities in New
			 Mexico, the Hispanic Education Act was introduced in the New Mexico State
			 Legislature on January 25, 2010;
		Whereas the Hispanic Education Act was signed into law by
			 Governor Richardson on March 10, 2010, at Washington Middle School in
			 Albuquerque, New Mexico;
		Whereas the Hispanic Education Act will close the
			 achievement gap while increasing graduation rates, post-secondary enrollment,
			 retention, and completion;
		Whereas the Hispanic Education Act will create a Hispanic
			 Education liaison who will focus on issues related to Hispanic education and
			 develop a strategic plan to improve elementary, secondary, and post-secondary
			 educational outcomes;
		Whereas the Hispanic Education Act will create a Hispanic
			 Education Advisory Council to advise the New Mexico Secretary of Education on
			 Hispanic education;
		Whereas the Hispanic Education Act sets into motion a
			 multipronged approach to bring the community together to tackle the growing
			 achievement gap that exists between Hispanic students and their peers;
			 and
		Whereas the Hispanic Education Act is the first law of
			 its kind anywhere in the United States: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the importance of the Hispanic
			 Education Act and its meaningful contribution to education in the State of New
			 Mexico;
			(2)congratulates New
			 Mexico Governor Bill Richardson, State Senator Bernadette Sanchez, State
			 Representative Rick Miera, and Education Secretary Veronica Garcia for having
			 the courage to champion the Hispanic Education Act;
			(3)honors New
			 Mexico’s Latino/Hispano Education Improvement Task Force for fighting to
			 eliminate the achievement gap in New Mexico; and
			(4)recognizes the
			 need to replicate this important legislation at the national level.
			
